Exhibit 10.2

REVOLVING NOTE

 

 

$8,000,000

Minneapolis, Minnesota
August 13, 2009

          FOR VALUE RECEIVED, the undersigned, INTRICON CORPORATION, a
Pennsylvania corporation, INTRICON, INC. (formerly known as Resistance
Technology, Inc.), a Minnesota corporation, RTI ELECTRONICS, INC., a Delaware
corporation, INTRICON TIBBETTS CORPORATION (formerly known as TI Acquisition
Corporation), a Maine corporation, and JON BARRON, INC. (d/b/a Datrix), a
California corporation (each a “Borrower” and collectively, the “Borrowers”),
hereby JOINTLY AND SEVERALLY promise to pay to the order of THE PRIVATEBANK AND
TRUST COMPANY, a an Illinois state banking corporation (the “Bank”), on the
Revolving Loan Maturity Date, or other due date or dates determined under the
Loan Agreement hereinafter referred to, the principal sum of EIGHT MILLION AND
NO/100 DOLLARS ($8,000,000), or if less, the then aggregate unpaid principal
amount of the Revolving Loans (as such terms are defined in the Loan Agreement)
as may be borrowed by the Borrowers (or any of them) under the Loan Agreement.
The actual amount due and owing from time to time hereunder shall be evidenced
by Bank’s records of receipts and disbursements with respect to the Revolving
Loans, which shall, absent manifest error, be conclusive evidence of such
amount.

          Each Borrower further promises to pay interest on the aggregate unpaid
principal amount hereof at the rates provided in the Loan Agreement from the
date hereof until payment in full hereof. Accrued interest shall be payable on
the dates specified in the Loan Agreement.

          All payments of principal and interest under this Note shall be made
in lawful money of the United States of America in immediately available funds
at the Bank’s office at 50 South 6th Street, Suite 1415, Minneapolis, MN 55402,
or at such other place as may be designated by the Bank to the Borrowers in
writing.

          This Note is the Revolving Note referred to in, and evidences
indebtedness incurred under, a Loan and Security Agreement dated as of August
13, 2009 (herein, as it may be amended, modified or supplemented from time to
time, called the “Loan Agreement”), among the Borrowers and the Bank, to which
Loan Agreement reference is made for a statement of the terms and provisions
thereof, including those under which the Borrowers are permitted and required to
make prepayments and repayments of principal of such indebtedness and under
which such indebtedness may be declared to be immediately due and payable.

          All parties hereto, whether as makers, endorsers or otherwise,
severally waive presentment, demand, protest and notice of dishonor in
connection with this Note.

          This Note is made under and governed by the internal laws of the State
of Minnesota.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have caused this Revolving Note to
be executed as of the date first set forth above.

 

 

 

 

BORROWERS:

INTRICON CORPORATION

 

a Pennsylvania corporation

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:   Scott Longval

 

 

Title:     Chief Financial Officer

 

 

 

 

 

 

INTRICON, INC. (formerly known as Resistance

 

Technology, Inc.), a Minnesota corporation

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:   Scott Longval

 

 

Title:     Chief Financial Officer

 

 

 

 

 

 

RTI ELECTRONICS, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:   Scott Longval

 

 

Title:     Chief Financial Officer

 

 

 

 

 

 

INTRICON TIBBETTS CORPORATION

 

(formerly known as TI Acquisition Corporation),

 

a Maine corporation

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:   Scott Longval

 

 

Title:     Chief Financial Officer

 

 

 

 

 

 

JON BARRON, INC. (d/b/a Datrix),

 

a California corporation

 

 

 

 

 

By:

/s/ Scott Longval

 

 

Name:   Scott Longval

 

 

Title:     Chief Financial Officer

 

SIGNATURE PAGE TO REVOLVING NOTE

--------------------------------------------------------------------------------